PER CURIAM.
By order of this Court, dated May 22, 1984, the issue in this appeal has been limited to the propriety of the trial court’s award of attorney’s fees. Besides failing to comply with the requirements of Florida Rule of Civil Procedure 9.210(b), appellants’ brief does not address that issue and consequently fails to show any reversible error in regard to the only question before the court in this case. The trial court’s final judgment is affirmed.
SMITH, SHIVERS and WIGGINTON, JJ., concur.